Citation Nr: 0419331	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for ulcerative colitis 
(also claimed as Crohn's disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to May 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO), which found that new and material 
evidence had been submitted to reopen a claim for service 
connection for ulcerative colitis (also claimed as Crohn's 
disease), and denied the claim on the merits after de novo 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the VCAA 
and its effect on his claim for service connection for 
ulcerative colitis.  

In a November 2002 letter, the RO requested that the veteran 
provide the name of the facility and dates of treatment to at 
least the month and year of alleged in-service treatment of 
ulcerative colitis.  This letter did not inform the veteran 
of the VCAA, or otherwise notify him of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  

During the pendency of the appeal, the RO has sent the 
veteran correspondence informing him of the application of 
the VCAA to other claims not presently before the Board, 
including notice of any information and evidence needed to 
substantiate and complete those claims.  The RO has not 
provided the veteran correspondence specifically applying the 
VCAA to the claim currently in appellate status, entitlement 
to service connection for ulcerative colitis, to include 
notifying him of any information and evidence needed to 
substantiate and complete that specific claim.  A December 
2002 supplemental statement of the case (SSOC), addressing 
the ulcerative colitis claim, set forth the revised version 
of 38 C.F.R. § 3.159 regarding VA's duties under VCAA.  
However, it did not notify him of any information and 
evidence needed to substantiate and complete that claim.  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for 
ulcerative colitis (also claimed as 
Crohn's disease) of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claim 
for service connection for ulcerative 
colitis (claimed as Crohn's disease).  If 
this decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




